

116 HR 632 IH: To direct the Secretary of the department in which the Coast Guard is operating to issue a certificate of documentation with a coastwise endorsement for the vessel Safari Voyager.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 632IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the department in which the Coast Guard is operating to issue a
			 certificate of documentation with a coastwise endorsement for the vessel
			 Safari Voyager.
	
		1.Certificate of documentation for vessel Safari Voyager
 (a)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Safari Voyager (International Maritime Organization number 8963753).
 (b)Revocation of effectiveness of certificateA certificate of documentation issued under subsection (a) is revoked on the date of the sale of the vessel by the owner of the vessel.
			